September 21,1768. Answer of Rev. John Martin admits that Elizabeth, widow of Thomas Phillips, had taken over the execution of his will and had intermingled his estate with her own; that later she had married August Jehné86 and had outlived him; defendant submits to order of court, but questions whether plaintiff is entitled to £1000 as claimed, whether all interested parties are before the court, and whether payment can be made without affecting the other mingled estate. Copy of will of Mrs. Elizabeth Jehné, and Martin’s account of her estate.
September 19, 1769. Bill of revivor, suit having been abated by death of William Smith.
January 20, 1770. Plaintiff given leave to add as defendants Elizabeth Smith, Henry Clarke and Hannah his wife, Margaret (Mary?), Rebecca, and Sarah Smith, minor daughters of William Smith.
February 20, 1770. Answer of above defendants admits £3304 due plaintiff; claims that £1700 is to be paid, that Martin owes £1000 and stands willing to pay remainder; asks that Martin bear costs; and seeks decrees to have certain property sold for benefit of legatees of Thomas Phillips.
(Bundle 1767-1770)

 She married Dr. Jehné Feb. 24, 1763; he died the following October (Ibid., pp. 179, 305).